DETAILED ACTION

This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 6, 9, 10, 17, 19, 22, and 24-28 have been amended; Claims, 2, 4, 5, 12, 13, 18, 20, 21, and  23 have been canceled. Claims 1-3,6-11, 14-17, 19, 22, 24-28  are subject to examination.

Acknowledgement is made to the Applicant’s amendment to claims 25-28 to obviate the previous Claim Objections  to claims 25-28. The previous Claim Objections to claims 25-28 are hereby withdrawn.

Response to Arguments
Applicant's arguments filed May 12, 2022] have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 6-7 in substance that" With regard to claim 1, the Examiner alleges that Miklos discloses the feature of “receiving, by a user equipment (UE), a first UE identifier (ID) for use when the UE is in a Radio Resource Control (RRC)_Connected active state”, in the form of a short-lived C-RNTI as described in paragraph [0053] of Miklos. Paragraph [0053] of Miklos clearly discloses that the short-lived C- RNTI is only assigned for a short period of time when the UE is inactive. As disclosed in
paragraph [0054], after the short period of time has expired, the short period being identified as
a first time period, “the short-lived C-RNTI is implicitly released, while the first user equipment
still remains in a connected mode (C-RNTI-less connected mode)... The C-RNTI-less
connected mode is used because both the first user equipment 110 and the radio network node
130 are aware of the first time period for the short-lived C-RNTI has elapsed”.
Examiner’s Response:
	The examiner respectfully disagrees. Miklos teaches the user equipment  is registered as connected, such as RRC_CONNECTED according to 3GPP terminology, while being assigned a short-lived C-RNTI. As per fig. 3 Action 301 teaches determining to assign  the short-lived C-RNTI upon registration. Examiner is construing that UE identifier (ID), short lived C-RNTI is assigned for use when the UE is in a Radio Resource Control (RRC)_Connected active state.  However claim1 merely recites ... receiving, by a user equipment (UE), a first UE identifier (ID) for use when the UE is in a Radio Resource
 Control (RRC)_Connected active state...

Applicant’s Argument:
	The applicant argues, on page 7 in substance that" The Examiner alleges that Miklos discloses the feature of “receiving, by the UE, a second UE ID for use when the UE is in a RRC_Inactive state, wherein a bit length of the first UE ID is shorter than a bit length of the second UE ID and the first UE ID and the second UE ID are each a different radio network temporary identifier (RNTI) that are independent of one another” in the form of an EC-RNTI, which is longer in terms of the number of bits than the short-lived RNTI, as described in further detail in paragraph [0058] of Miklos. In paragraph [0054] Miklos discloses “After a certain period of time of inactivity, i.e. the first time period, the short-lived C-RNTI is implicitly released, while the first user equipment still remains in connected mode (C-RNTI-less connected mode)”. It clearly shows that in Miklos, C-RNTI-less connected mode is still RRC Connected mode, which is different from the RRC Inactive state in the amended claim 1”
Examiner’s Response:
	The examiner respectfully disagrees. Miklos teaches in [0062] The first user equipment 110 may also keep the EC-RNTI when it goes to idle mode, also in [0056]  the term "C-RNTI-less connected mode" is used for purposes of explanation and need hence not be implemented as a complement to RRC_CONNECTED and RRC_IDLE. Therefore cannot be considered as RRC_Connected. The instant application [00112] recites  ... The UE ID may expire when the UE becomes inactive or idle, at
which time the UE can use an alternative inactive 1D. However,  claim 1 merely recites ...receiving, by the UE, a second UE ID for use when the UE is in a RRC_Inactive  state, wherein a bit length of the first UE ID is shorter than a bit length of the second UE ID and the first UE ID and the second UE ID are each a different radio network temporary identifier (RNTI) ...

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos; Gyorgy et al. (Mikos hereafter) (US 20150043455 A1) in view of Cho et al. (Cho hereafter) (US 20130136048 A1). 

Regarding claim 1, Miklos teaches, a method comprising:
receiving, by a user equipment (UE) (the radio network node 130 may detect that the short-lived C-RNTI has been assigned to the first user equipment), a first UE identifier (ID) (assigned a short-lived C-RNTI) for use when the UE is in a Radio Resource Control (RRC) Connected active state (Miklos; [0053]  … the first user equipment 110 is registered as connected, such as RRC_CONNECTED according to 3GPP terminology, while being assigned a short-lived C-RNTI… the radio network node 130 may detect that the short-lived C-RNTI has been assigned to the first user equipment)
receiving, by the UE, a second UE ID (Fig. 3, step 311, (EC-RNTI, the 40-bit S-TMSI [0061])) for use when the UE is in a RRC_Inactive inactive state (keep the EC-RNTI when it goes to idle mode[0062]), wherein a bit length of the first UE ID is shorter than a bit length of the second UE ID (the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI [0058]) and the first UE ID and the second UE ID are each a different radio network temporary identifier (RNTI) that are independent of one another (Making the extended C-RNTI independent of the short-lived C-RNTI [0066]) (Miklos; [0058] …the radio network node 130 may utilize a first extended C-RNTI (EC-RNTI) as a means for identifying the first user equipment 110 ... The EC-RNTI may be e.g. 24 bits long and may be assigned together with the short-lived C-RNTI … For LTE, the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI used in existing systems… [0061] Note that the EC-RNTI may be realized by the 40-bit S-TMSI…The EC-RNTI may also be released based on an inactivity timer, … [0062] The first user equipment 110 may also keep the EC-RNTI when it goes to idle mode … [0066] … Making the extended C-RNTI independent of the short-lived C-RNTI that is allocated to a user equipment provides greater flexibility for the radio network node) (See fig.3. Steps301, 302, and 311), and  the RRC-Inactive state is different from the RRC _ Connected active state and a RRC Idle state (Miklos; [0004] One possible means to achieve low energy consumption in MTC devices is to use long active/connected mode Discontinuous Reception (DRX) cycles with long inactive/sleep periods...[0005] ... a UE in idle mode DRX is in idle mode during both sleep periods and active/listening periods and the eNB thus has no context for the UE. [0053] ... The short-lived C-RNTI may be dedicated in that it is only allowed to remain assigned for a short period of time if inactive); 
Miklos fails to explicitly teach transitioning, by the UE, from the RRC_Connected active state to the RRC_Inactive state; and
performing, when the UE is in the RRC_Inactive state, grant free communications using the second UE ID.
However, in the same field of endeavor, Cho teaches, transitioning, by the UE, from the RRC Connected active state to the RRC_Inactive state (Cho; [0059] ... The MS may transit (or switch) to the idle mode in order to achieve power saving when the MS has not received traffic data from a BS for a predetermined time); and
performing, when the UE is in the RRC_Inactive state (idle-state MS), for grant free
communications (ranging, basic capability negotiation, registration) using the second UE ID (whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS) (Cho; [0065] ... the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration ... whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of Miklos to include the above recited limitations as taught by Cho in order to
perform RRC connection (Cho; [0065)).

Regarding claim 9, Miklos teaches, A user equipment (UE) comprising: 
a receiver (Miklos; Fig. 5);
a transmitter (Miklos; Fig. 5); and
a processor operatively connected to the receiver and the transmitter, the processor configured to (Miklos; Fig. 5);
receive a first UE identifier (ID) for use when the UE is in a Radio Resource Control (RRC) Connected active state (Miklos; [0053] …the first user equipment 110 is registered as connected, such as RRC_CONNECTED according to 3GPP terminology, while being assigned a short-lived C-RNTI… the radio network node 130 may detect that the short-lived C-RNTI has been assigned to the first user equipment)
receive a second UE ID (Fig. 3, step 311, (EC-RNTI, the 40-bit S-TMSI [0061])) for use when the UE is in a RRC_Inactive state (keep the EC-RNTI when it goes to idle mode[0062]), wherein a bit length of the first UE ID is shorter than a bit length of the second UE ID (the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI [0058]) and the first UE ID and the second UE ID are each a different radio network temporary identifier (RNTI) that are independent of one another (Making the extended C-RNTI independent of the short-lived C-RNTI [0066]) (Miklos; [0058] …the radio network node 130 may utilize a first extended C-RNTI (EC-RNTI) as a means for identifying the first user equipment 110 ... The EC-RNTI may be e.g. 24 bits long and may be assigned together with the short-lived C-RNTI … For LTE, the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI used in existing systems… [0061] Note that the EC-RNTI may be realized by the 40-bit S-TMSI…The EC-RNTI may also be released based on an inactivity timer, … [0062] The first user equipment 110 may also keep the EC-RNTI when it goes to idle mode … [0066] … Making the extended C-RNTI independent of the short-lived C-RNTI that is allocated to a user equipment provides greater flexibility for the radio network node) (See fig.3. Steps301, 302, and 311), and  the RRC-Inactive state is different from the RRC _ Connected active state and a RRC Idle state (Miklos; [0004] One possible means to achieve low energy consumption in MTC devices is to use long active/connected mode Discontinuous Reception (DRX) cycles with long inactive/sleep periods...[0005] ... a UE in idle mode DRX is in idle mode during both sleep periods and active/listening periods and the eNB thus has no context for the UE. [0053] ... The short-lived C-RNTI may be dedicated in that it is only allowed to remain assigned for a short period of time if inactive);
Miklos fails to explicitly teach transition the UE from the RRC_Connected active state to the RRC_Inactive state; and
perform, when the UE is in the RRC_Inactive state, grant free communications using the second UE ID.
However, in the same field of endeavor, Cho teaches, transition the UE from the RRC Connected active state to the RRC_Inactive state (Cho; [0059] ... The MS may transit (or switch) to the idle mode in order to achieve power saving when the MS has not received traffic data from a BS for a predetermined time); and
perform, when the UE is in the RRC_Inactive state (idle-state MS), for grant free
communications (ranging, basic capability negotiation, registration) using the second UE ID (whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS) (Cho; [0065] ... the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration ... whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of Miklos to include the above recited limitations as taught by Cho in order to
perform RRC connection (Cho; [0065)).

Regarding claim, 17 Miklos teaches, a method comprising:
transmitting, by a base station, a first UE identifier (ID) for use when the UE is in a Radio Resource Control (RRC) Connected active state (Miklos; [0053] the first user equipment 110 is registered as connected, such as RRC_CONNECTED according to 3GPP terminology, while being assigned a short-lived C-RNTI …. the radio network node 130 may detect that the short-lived C-RNTI has been assigned to the first user equipment).
transmitting, by the base station a second UE ID (Fig. 3, step 311, (EC-RNTI, the 40-bit S-TMSI [0061])) for use when the UE is in a RRC_Inactive state (keep the EC-RNTI when it goes to idle mode[0062]), wherein a bit length of the first UE ID is shorter than a bit length of the second UE ID (the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI [0058]) and the first UE ID and the second UE ID are each a different radio network temporary identifier (RNTI) that are independent of one another (Making the extended C-RNTI independent of the short-lived C-RNTI [0066]) (Miklos; [0058] …the radio network node 130 may utilize a first extended C-RNTI (EC-RNTI) as a means for identifying the first user equipment 110 ... The EC-RNTI may be e.g. 24 bits long and may be assigned together with the short-lived C-RNTI … For LTE, the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI used in existing systems… [0061] Note that the EC-RNTI may be realized by the 40-bit S-TMSI…The EC-RNTI may also be released based on an inactivity timer, … [0062] The first user equipment 110 may also keep the EC-RNTI when it goes to idle mode … [0066] … Making the extended C-RNTI independent of the short-lived C-RNTI that is allocated to a user equipment provides greater flexibility for the radio network node) (See fig.3. Steps301, 302, and 311) and  the RRC-Inactive state is different from the RRC _ Connected active state and a RRC Idle state (Miklos; [0004] One possible means to achieve low energy consumption in MTC devices is to use long active/connected mode Discontinuous Reception (DRX) cycles with long inactive/sleep periods...[0005] ... a UE in idle mode DRX is in idle mode during both sleep periods and active/listening periods and the eNB thus has no context for the UE. [0053] ... The short-lived C-RNTI may be dedicated in that it is only allowed to remain assigned for a short period of time if inactive);
Miklos fails to explicitly teach transmitting, by the base station when the UE is in the RRC_Inactive state, grant free communications using the second UE ID. 
However, in the same field of endeavor, Cho teaches, transmitting, by the base station when the UE is in the RRC_Inactive state (idle-state MS), grant free communications using the second UE ID.  (ranging, basic capability negotiation, registration) using the second UE ID (whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS) (Cho; [0065] ... the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration ... whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of Miklos to include the above recited limitations as taught by Cho in order to
perform RRC connection (Cho; [0065)).

Regarding claim, 19 Miklos teaches, a base station comprising:
a receiver (Miklos; fig.6);
a transmitter (Miklos; fig.6); and
a processor operatively connected to the receiver and the transmitter, the processor configured to (Miklos; fig.6)
transmit a first UE identifier (ID) for use when the UE is in a Radio Resource Control (RRC) Connected active state (Miklos; [0053] the first user equipment 110 is registered as connected, such as RRC_CONNECTED according to 3GPP terminology, while being assigned a short-lived C-RNTI… the radio network node 130 may detect that the short-lived C-RNTI has been assigned to the first user equipment).
transmit a second UE ID (Fig. 3, step 311, (EC-RNTI, the 40-bit S-TMSI [0061])) for use when the UE is in a RRC_Inactive state (keep the EC-RNTI when it goes to idle mode[0062]), wherein a bit length of the first UE ID is shorter than a bit length of the second UE ID (the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI [0058]) and the first UE ID and the second UE ID are each a different radio network temporary identifier (RNTI) that are independent of one another (Making the extended C-RNTI independent of the short-lived C-RNTI [0066]) (Miklos; [0058] …the radio network node 130 may utilize a first extended C-RNTI (EC-RNTI) as a means for identifying the first user equipment 110 ... The EC-RNTI may be e.g. 24 bits long and may be assigned together with the short-lived C-RNTI … For LTE, the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI used in existing systems… [0061] Note that the EC-RNTI may be realized by the 40-bit S-TMSI…The EC-RNTI may also be released based on an inactivity timer, … [0062] The first user equipment 110 may also keep the EC-RNTI when it goes to idle mode … [0066] … Making the extended C-RNTI independent of the short-lived C-RNTI that is allocated to a user equipment provides greater flexibility for the radio network node) (See fig.3. Steps301, 302, and 311) and  the RRC-Inactive state is different from the RRC _ Connected active state and a RRC Idle state (Miklos; [0004] One possible means to achieve low energy consumption in MTC devices is to use long active/connected mode Discontinuous Reception (DRX) cycles with long inactive/sleep periods...[0005] ... a UE in idle mode DRX is in idle mode during both sleep periods and active/listening periods and the eNB thus has no context for the UE. [0053] ... The short-lived C-RNTI may be dedicated in that it is only allowed to remain assigned for a short period of time if inactive);
Miklos fails to explicitly teach transmit by the base station when the UE is in the RRC_Inactive state, grant free communications using the second UE ID. 
However, in the same field of endeavor, Cho teaches, transmitting, by the base station when the UE is in the RRC_Inactive state (idle-state MS), grant free communications using the second UE ID.  (ranging, basic capability negotiation, registration) using the second UE ID (whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS) (Cho; [0065] ... the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration ... whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of Miklos to include the above recited limitations as taught by Cho in order to
perform RRC connection (Cho; [0065)).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos-Cho in view of Chun et al. (Chun hereafter) (US 20100215013 A1).

Regarding claim, 2 and 10 Miklos-Cho teaches, the claim 1 and 9
Miklos-Cho fails to explicitly teach further comprising maintaining the second UE ID after transitioning from the RRC Connected active state to the RRC_Inactive state
However, in the same field of endeavor, Chun teaches, further comprising maintaining the second UE ID after transitioning from the RRC Connected active state to the RRC_Inactive inactive state (Chun; [0051-0052] …That is, the MAC control element including the terminal identifier may be indicated by the LCID field set to the specific value. Here, the terminal identifier may be one of MAC control elements, C-RNTI or an identifier used in an upper layer. The C-RNTI may be used when the terminal is in an RRC connected mode, and the identifier used in the upper layer may be used when the terminal is in an RRC idle mode).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Miklos-Cho to include the above recited limitations as taught by Chun in order to reduce an overhead by allowing a terminal identifier (Chun; [0051]).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos-Cho-Chun in view of (Kitazoe hereafter) (US 20130155981 Al).

Regarding claims, 3 and 11 Miklos-Cho-Chun teaches, claims 2 and 10 
Widegren-Cho-Tenny fails to explicitly teach further comprising dropping the first UE ID and using the second UE ID. 
However, in the same field of endeavor, Kitazoe teaches, further comprising dropping the first UE ID and using the second UE ID (Kitazoe; [0049] ... if the UE detects successful random access ... The Temporary C-RNTI may be dropped by the UE if it already has a valid C-RNTI).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Miklos-Cho-Chun to include the above recited limitations as taught by Kitazoe in order to use a valid C-RNTI for random access (Kitazoe; [0049]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos-Cho-Kitazoe.

Regarding claims 8 and 16, Miklos-Cho teaches, claims 1 and 9,
Miklos-Cho fails to explicitly teach fails to explicitly teach, further comprising transmitting a message from the UE requesting the first UE ID or the second UE ID
However, in the same field of endeavor, Kitazoe teaches, further comprising transmitting a message from the UE requesting the first UE ID or the second UE ID (Kitazoe; [0066] ... The UE may perform random access with the target eNB and may send a random-access preamble to the target eNB (step 6). The target eNB may allocate a Temporary C-RNTI to the UE (step 7) and may send a random-access response with this Temporary C-RNTI).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Miklos-Cho to include the above recited limitations as taught by Kitazoe in order to use a valid C-RNTI for random access (Kitazoe; [0049]).

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos-Cho in view of Dottling et al. (Dottling hereafter) (US 20100304771 Al).

Regarding claims, 6 and 14 Miklos-Cho teaches, claims 1 and 9
Miklos-Cho fails to explicitly teach receiving identifier parameter information defining the bit length of the first UE ID or the second UE ID.
However, in the same field of endeavor, Dottling teaches, receiving identifier parameter information defining the length of the first UE ID or the second UE ID (Dottling; [0043] The base station controlling one cell needs to identify all UEs therein by assigning an individual UE id. However, typically not all UEs are active in parallel. When a data transmission starts, the UE state is changed from idle to active, and a short-hand UE id (sh -id) is assigned to the UE that is used for physical layer signalling... The sh-ids 00, 01, and 10 are assigned to the active UEs)
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Miklos-Cho to include the above recited limitations as taught by Dottling in order to identify all UEs (Dottling; [0043]).

Regarding claims, 7 and 15 Miklos-Cho-Dottling teaches claims 6 and 14,
Miklos teaches wherein the identifier parameter information comprises at least one of:
the bit length of the first or the second UE ID (Miklos; [0063] … the first extended C-RNTI, which comprises a first set of bits and a second set of bits, wherein the second set of bits is also referred to as "the additional bits", is introduced for identification of the first user equipment);

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos-Cho in view of  Zhang; Yuantao et al. (Zhang hereafter) (US 20200068606 A1).

Regarding claims, 25-28 Miklos-Cho teaches the claim 1, 9, 17, and 19
Miklos-Cho fails to explicitly teach wherein the first and second UE IDs are assigned by a network that the UE is communicating with
However, in the same field of endeavor, Zhang teaches, wherein the first and second UE IDs are assigned by a network that the UE is communicating with (Zhang; [0032] … the UE ID refers to the longer UE ID (e.g. 40 bits) compared with the UE identifier (such as 16 bit C-RNTI) used to identify itself in a serving cell. The UE ID may be allocated by the network when UE 100 establishes the connection or turns to RRC inactive state).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to 
create the invention of Miklos-Cho to include the above recited limitations as taught by Zhang 
in order that the NE 102 can identify UE (Dottling; [0043]).

Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The reasons for allowance is the combination of limitations involving transitioning, by the UE, from the RRC_Inactive state to the RRC_Connected active state and maintaining, by UE, the second ID after transitioning from the RRC_Inactive inactive state to the RRC_Connected active state among other 
things, are non-obvious over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416     


/AJIT PATEL/Primary Examiner, Art Unit 2416